Citation Nr: 0102563	
Decision Date: 01/29/01    Archive Date: 02/02/01

DOCKET NO.  96-29 019	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
right wrist injury, currently evaluated at 10 percent, to 
include the issue of entitlement to an extraschedular rating 
under 38 C.F.R. § 3.321 (2000).

2.  Entitlement to an increased rating for arthritis of the 
right wrist, currently evaluated at 10 percent, to include 
the issue of entitlement to an extraschedular rating under 38 
C.F.R. § 3.321 (2000).


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Ferrandino, Associate Counsel


INTRODUCTION

The veteran had active service from March 1951 to August 1952

By rating action of April 1953, service connection for 
ununited fracture of the scaphoid of the right wrist was 
granted, with a 10 percent evaluation assigned under 
Diagnostic Code 5010.  By rating action of February 1978, the 
veteran's service connected wrist disability was 
characterized as ununited fracture of the scaphoid of the 
right wrist with arthritis.  The veteran filed a claim in 
November 1995 for an increased evaluation for his service 
connected right wrist disability.  This appeal arises from 
the April 1996 rating decision from the Newark, New Jersey 
Regional Office (RO) that denied the veteran's claim for an 
increased evaluation for residuals of a fracture of the 
scaphoid of the right wrist.  A Notice of Disagreement was 
filed in May 1996 and a Statement of the Case was issued in 
June 1996.  A substantive appeal was filed in June 1996 with 
request for a hearing before a member of the Board and before 
a local hearing officer.  In September 1996, a hearing at the 
RO before a local hearing officer was held.  

In June 1997, this case was remanded to afford the veteran 
the requested Board hearing.  On October 22, 1998, a hearing 
was held at the RO before Iris S. Sherman, who is a member of 
the Board rendering the final determination in this claim and 
who was designated by the Chairman of the Board to conduct 
that hearing, pursuant to 38 U.S.C.A. § 7102 (West Supp. 
2000).

This case was remanded in January 1999 for further 
development. 

By rating action of January 2000, the veteran's right wrist 
disability was classified as traumatic arthritis of the right 
wrist, evaluated as 10 percent disabling and residuals of 
right wrist injury, evaluated as 10 percent disabling. 

The issue of entitlement to an increased rating for residuals 
of a right wrist injury, currently evaluated at 10 percent, 
to include the issue of entitlement to an extraschedular 
rating under 38 C.F.R. § 3.321 (2000), and issue of 
entitlement to an extraschedular rating under 38 C.F.R. § 
3.321 (2000) for the service connected arthritis of the right 
wrist are the subjects of the Remand decision below.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained by the RO.

2.  A higher rating for arthritis of the right wrist based on 
limitation of motion would be pyramiding.


CONCLUSION OF LAW

The criteria for the assignment of a rating in excess of 10 
percent for arthritis of the right wrist have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. Part 4, 
including §§ 4.1, 4.2, 4.7, 4.10, 4.71a, Diagnostic Codes 
5003, 5010, 5214, 5215 (2000). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

A VA examination from March 1953 includes that the veteran 
reported that while in service in April 1951, he fell and 
landed on his right wrist, causing a fracture.  The diagnoses 
included ununited fracture of the right scaphoid.  It was 
indicated that the veteran was right handed.

By rating action of April 1953, service connection for 
ununited fracture of the scaphoid of the right wrist was 
granted and a 10 percent rating assigned under Diagnostic 
Code 5010. 

On a VA examination in January 1978, a diagnosis included 
symptomatic right wrist, history of ununited fracture of the 
scaphoid without outward deformity or loss of range of 
regional mobility.  The x-ray findings showed arthritic 
changes in the wrist joint.

By rating action of February 1978, the veteran's service 
connected disability was characterized as ununited fracture 
of the scaphoid of the right wrist with arthritis. 

In November 1995, the veteran filed a claim for an increased 
rating for his service connected right wrist disability.  

On a VA examination, x-rays showed some slight degenerative 
change at the distal end of the radius of the right wrist.  
The diagnoses included remote navicular fracture of the right 
wrist with a non-union and currently a complaint of pain with 
loss of extension on range of motion testing.  

By rating action of April 1996, an increased rating for the 
veteran's service connected residuals of a fracture of the 
scaphoid of the right wrist, evaluated at 10 percent, was 
denied.  The current appeal to the Board arises from this 
action.

On a VA examination in June 1999, the diagnoses included 
traumatic arthritis of the right wrist.

By rating action of January 2000, service connected right 
wrist disability was classified under two separate rating 
codes; that is, traumatic arthritis of the right wrist, 
evaluated at 10 percent under Diagnostic Code 5010 and 
residuals of a right wrist injury, evaluated at 10 percent 
under Diagnostic Code 5215.  

II.  Analysis

After reviewing the record, the Board is satisfied that all 
relevant facts have been properly developed.  Thus, no 
further assistance to the veteran is required to comply with 
the duty to assist him.  See Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, __ 
(2000) (to be codified at 38 U.S.C. § 5103A).

Under applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes 
identify the various disabilities.  VA has a duty to 
acknowledge and consider all regulations that are potentially 
applicable through the assertions and issues raised in the 
record, and to explain the reasons and bases for its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
These regulations include, but are not limited to, 38 C.F.R. 
§§ 4.1 and 4.2.

Also, 38 C.F.R. § 4.10 provides that, in cases of functional 
impairment, evaluations must be based upon lack of usefulness 
of the affected part or systems, and medical examiners must 
furnish, in addition to the etiological, anatomical, 
pathological, laboratory and prognostic data required for 
ordinary medical classification, full description of the 
effects of the disability upon the person's ordinary 
activity.  These requirements for evaluation of the complete 
medical history of the claimant's condition operate to 
protect claimants against adverse decisions based upon a 
single, incomplete, or inaccurate report, and to enable the 
VA to make a more precise evaluation of the level of the 
disability and of any changes in the condition.  Schafrath, 1 
Vet. App. at 594.  

When there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  Where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, it is the present level of 
disability which is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, regarding all these elements.  The 
functional loss may be due to absence of part, or all, of the 
necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.  38 C.F.R. § 4.40.

Regarding the joints the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: (a) less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) excess fatigability; 
(e) incoordination, impaired ability to execute skilled 
movements smoothly; and 
(f)  pain on movement, swelling, deformity or atrophy of 
disuse.  Instability of station, disturbance of locomotion, 
interference with sitting, standing and weight-bearing are 
related considerations.  For the purpose of rating disability 
from arthritis, the knees are considered major joints.  38 
C.F.R. § 4.45.

The Court has held that a service-connected disability may be 
assigned separate disability ratings under more than one 
diagnostic code, as long as none of the symptomatology for 
any one of the conditions is duplicative of or overlapping 
with the symptomatology of the other conditions.  See Esteban 
v. Brown, 6 Vet. App. 259, 261-262 (1994).  In a precedent 
opinion, the VA General Counsel held that separate ratings 
are available for disabilities manifested by instability of 
the joint (rated under Diagnostic Code 5257) and limitation 
of motion (rated under Diagnostic Codes 5260 and 5261).  See 
VAOPGCPREC 23-97.

In DeLuca v. Brown, the Court held that in evaluating a 
service-connected disability involving a joint, the Board 
erred in not adequately considering functional loss due to 
pain under 38 C.F.R. § 4.40 and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45.  The Court held that 
Diagnostic Codes pertaining to range of motion do not subsume 
38 C.F.R. § 4.40 and § 4.45, and that the rule against 
pyramiding set forth in 38 C.F.R. § 4.14 does not forbid 
consideration of a higher rating based on a greater 
limitation of motion due to pain on use, including use during 
flare-ups.  The Court remanded the case to the Board to 
obtain a medical evaluation that addressed whether pain 
significantly limits functional ability during flare-ups or 
when the joint is used repeatedly over time.  The Court also 
held that the examiner should be asked to determine whether 
the joint exhibits weakened movement, excess fatigability, or 
incoordination.  If feasible, these determinations were to be 
expressed in terms of additional range of motion loss due to 
any pain, weakened movement, excess fatigability or 
incoordination.

The veteran's service connected arthritis of the right wrist 
is currently rated under Diagnostic Code 5010 for arthritis, 
due to trauma, substantiated by X-ray findings, which is 
rated as arthritis, degenerative.  Degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved (DC 5200 etc.).  
When however, the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of joint affected by 
limitation of motion, to be combined, not added under 
diagnostic code 5003.  Diagnostic Code 5003.  

The Diagnostic Codes of VA's Schedule for Rating Disabilities 
applicable to limitation of motion of the wrist include

5214 Wrist, ankylosis of:

Unfavorable, in any degree of palmar 
flexion , or with ulnar or radial 
deviation......50 (major)

Any other position, except favorable 
....40 (major)

Favorable in 20 degrees to 30 degrees 
dorsiflexion......30 (major)

NOTE:  Extremely unfavorable ankylosis 
will be rated as loss of use of hands 
under diagnostic code 5125

5215  Wrist, limitation of motion of:

Dorsiflexion less than 15 degrees 
.........10 (major)

Palmar flexion limited in line with 
forearm.....10 (major)

38 C.F.R. § 4.71a (2000).

In this case, the veteran has been assigned a 10 percent 
rating for arthritis.  Under Diagnostic Code 5003, the 
veteran may be rated higher for arthritis under the 
Diagnostic Codes related to limitation of motion of the 
wrist.  However, the veteran has been assigned a separate 
rating for limitation of motion of the wrist, and therefore, 
cannot be rated under Diagnostic Code 5003 for limitation of 
motion.  To do so would constitute pyramiding, a practice 
prohibited by regulation.  Pyramiding is rating a veteran for 
the same manifestations of a disability under different 
diagnostic codes.  See 38 C.F.R. § 4.14 (2000).  


ORDER

Entitlement to a rating in excess of 10 percent for arthritis 
of the right wrist is denied.


REMAND

In reviewing the evidence in the claims folder, the 
undersigned notes that the VA orthopedic examination 
conducted in June 1999, with addendum in October 1999, is 
inadequate for rating purposes in that the requirements of 
DeLuca v. Brown, 8 Vet. App. 202 (1995) were not addressed.  
In DeLuca, the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) held that in evaluating a service-
connected joint, functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement under 38 C.F.R. § 4.45 
must be addressed.  Therefore, it must be additionally be 
determined whether a higher rating is warranted for the 
veteran's service connected residuals of a right wrist injury 
based on functional loss equivalent to ankylosis.

Additionally, at the October 1998 Board hearing, the veteran 
indicated that he did receive VA treatment at one time for 
his service connected right wrist disability.  Therefore, any 
such VA treatment records should be obtained.

Further, the veteran has claimed that his service connected 
residuals of a right wrist injury and arthritis of the right 
wrist have caused him difficulties with his employment.  In 
exceptional cases where schedular evaluations are found to be 
inadequate, the RO may refer a claim to the Under Secretary 
for Benefits or the Director, Compensation and Pension 
Service, for consideration of "an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities."  38 C.F.R. § 3.321(b)(1).  "The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  38 C.F.R. § 3.321(b)(1) (2000).
 
In this case, the RO has not adjudicated the issue of 
entitlement to an extraschedular evaluation pursuant to 38 
C.F.R. § 3.321(b)(1).  Although the Board has no authority to 
grant an extraschedular rating in the first instance, it may 
consider whether the RO's determination with respect to that 
issue was proper.  See VAOPGCPREC 6-96; Floyd v. Brown, 9 
Vet. App. 88, 95 (1996) (The Board may consider whether 
referral to "appropriate first-line officials" for extra-
schedular rating is required); see also Bagwell v. Brown, 9 
Vet. App. 337, 339 (1996) (BVA may affirm an RO conclusion 
that a claim does not meet the criteria for submission 
pursuant to 38 C.F.R. § 3.321(b)(1)).

The veteran's attention is directed to the following 
regulations.  

Sec. 3.655  Failure to report for 
Department of Veterans Affairs 
examination.

    (a) General.  When entitlement or 
continued entitlement to a benefit cannot 
be established or confirmed without a 
current VA examination or reexamination 
and a claimant, without good cause, fails 
to report for such examination, or 
reexamination, action shall be taken in 
accordance with paragraph (b) or (c) of 
this section as appropriate.  Examples of 
good cause include, but are not limited 
to, the illness or hospitalization of the 
claimant, death of an immediate family 
member, etc.  For purposes of this 
section, the terms examination and 
reexamination include periods of hospital 
observation when required by VA.
    (b) Original or reopened claim, or 
claim for increase.  When a claimant 
fails to report for an examination 
scheduled in conjunction with an original 
compensation claim, the claim shall be 
rated based on the evidence of record.  
When the examination was scheduled in 
conjunction with any other original 
claim, a reopened claim for a benefit 
which was previously disallowed, or a 
claim for increase, the claim shall be 
denied.

38 C.F.R. § 3.655 (2000).

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should contact the veteran and 
obtain the names and addresses of all 
health care providers who treated him for 
a right wrist disability in recent years.  
Thereafter, the RO should obtain legible 
copies of all records that have not 
already been obtained, including from any 
VA Medical Center as noted by the veteran 
during the October 1998 Board hearing.  
Any treatment records from Marc I. 
Malberg, M.D. not already of record, 
including recent treatment should be 
obtained. 

2.  Thereafter, the veteran should be 
afforded an orthopedic examination to 
determine the current severity of the 
service connected residuals of a right 
wrist injury.  Notification of the date, 
time, and place of the examination should 
be sent to the veteran.  The claims 
folder must be made available to the 
examiner for review prior to the 
examination.  All necessary diagnostic 
testing should be done to determine the 
full extent of all disability present.  
All disability should be evaluated in 
relation to its history with emphasis on 
the limitation of activity and functional 
loss due to pain imposed by the 
disability at issue in light of the whole 
recorded history. 

The examiner should indicate as follows:  
(The answers should be numbered to 
correspond to the questions posed.)

I.  The examination must include 
measurements of the ranges of motion 
of the right wrist.  For VA 
purposes, normal dorsiflexion 
(extension) is to 70 degrees and 
normal palmar flexion is to 80 
degrees.  Normal wrist ulnar 
deviation is to 45 degrees and 
normal radial deviation to 20 
degrees.  If there is ankylosis 
affecting the wrist, the position in 
degrees should be noted.  It should 
also be noted whether the position 
of any ankylosed wrist is favorable 
or unfavorable; and if unfavorable, 
whether the wrist is in any degree 
of palmar flexion or with ulnar or 
radial deviation.  

II.  The examiner should be asked to 
determine whether the veteran's 
right wrist exhibits weakened 
movement, excess fatigability, or 
incoordination; and, if feasible, 
this determination should be 
expressed in terms of the degree of 
additional range of motion loss or 
ankylosis due to any weakened 
movement, excess fatigability, or 
incoordination.  If equivalent to 
ankylosis, the position should be 
noted in degrees.  It should also be 
noted whether the equivalent 
position is favorable or 
unfavorable; and if unfavorable, 
whether it is equivalent to 
disability involving palmar flexion 
or ulnar or radial deviation.

III.  The examiner should also be 
asked to express an opinion on 
whether pain could significantly 
limit functional ability during 
flare-ups or when the right wrist is 
used repeatedly over time.  This 
determination should also, if 
feasible, be portrayed in terms of 
the degree of additional range of 
motion loss or ankylosis due to pain 
on use or during flare-ups.  If 
equivalent to ankylosis, the 
position should be noted in degrees.  
It should also be noted whether the 
equivalent position is favorable or 
unfavorable; and if unfavorable, 
whether it is equivalent to 
disability involving palmar flexion 
or ulnar or radial deviation.

3.  The RO should inform the veteran of 
the elements of a claim for an 
extraschedular evaluation under 38 C.F.R. 
§ 3.321(b)(1) and permit him the full 
opportunity to supplement the record as 
desired.  See Spurgeon v. Brown, 10 Vet. 
App. 194, 197-98 (1997).

4.  Thereafter, the RO should consider 
whether the criteria for submission for 
assignment of an extraschedular 
evaluation for service connected 
residuals of a right wrist disability and 
arthritis of the right wrist pursuant to 
38 C.F.R. § 3.321(b)(1) are met.  If such 
criteria are met, then the matter should 
be referred to the Undersecretary for 
Benefits or the Director of the 
Compensation and Pension Service for 
appropriate action.

5.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light 
of the changes in the law, the RO should 
refer to VBA Fast Letters.  

6.  After completion of the requested 
development, the RO should review the 
veteran's claim on the basis of all the 
evidence of record.  Consideration should 
be given to 38 C.F.R. §§ 4.40 and 4.45, 
the provisions of DeLuca.  If the action 
taken remains adverse to the veteran, he 
and his representative should be 
furnished a Supplemental Statement of the 
Case.  This should additionally include 
consideration and discussion of 38 C.F.R. 
§ 3.655 if the veteran fails to appear 
for the scheduled examination.  If the 
veteran fails to appear for a scheduled 
examination, the RO should include 
verification in the claims file as to the 
date the examination was scheduled and 
the address to which notification was 
sent.  The veteran and his representative 
should then be afforded an opportunity to 
respond.

Thereafter, the case should be returned to the Board, if in 
order.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	Iris S. Sherman
	Member, Board of Veterans' Appeals



 



